Warrant for Body of Reuben Rice and Search warrant diligently to search his person & property for Counterfeit Bank Bills
I have the body of the within named Reuben Rice as commanded, together with the annexed Bills found in his possession, this aoth of August 1811 John Whistler Dep: M—
D Mar3
*362[Case 359, Paper 2]
The United States of America, To the Marshal of the District of Huron and Detroit—Greeting.—
Territory of Michigan] DISTRICT OF DETROIT SS. j
Whereas Samuel B. Goodrich of Detroit in the District of Detroit aforesaid, hath this day made Oath before me George McDougall one of the Justices of the peace of the Territory and District aforesaid, That on Monday the nineteenth Instant at the House of Henry Hudson in the District of Detroit one Reuben Rice did pass to the said Samuel B. Goodrich a paper purporting to be a Bill on the Bank of Columbia for the sum of five Dollars payable to T Rudd or Bearer dated Hudson 10 May 1809, & numbered 1413, signed with the names of Jas Hyatt as President & G. McKinstry as Cr which this Deponent is informed & believes is a Counterfeit & that the said Reuben Rice at the time of passing said Bill knew the same to be a Counterfeit & that he the said Reuben hath other Counterfeit Bills in his possession —You are therefore Commanded to apprehend the said Reuben Rice and him forthwith bring before me, to be examined on the premises and to be dealt with according to Law You will also diligently search the person and effects of the said Reuben Rice for any Bills which may be found as aforesaid, & if the same or any part thereof shall be found upon such search, that you bring the said Bills so found before me to be disposed of & dealt withall according to Law Given under my hand & seal at Detroit the twentieth day of Aug1 AD 1811 (Eleven) Geo. McDougall
Justice of the Peace

[Attached to the fore go ing[

Account of a number of Bills found by me on the person of Reuben Rice, on the annexed Search Warrant—Detroit 20 Aug1 1811—
One $2 - Bank of Albany No. 270—dated Albany 1 May i8$>o
Three $3 each - Manhattan Company No. 7027, 2701 & 8902 of April 1— 1809
One $5 - Farmers Exchange Bank No. 82—Oct 5—1808—
Five Bills altogether
John Whistler
D Marshall
*363Bill of Indictment against Reuben Rice for passing counterfeit Bills with intent to defraud—
Septber 27. not guilty & issue



Witness
Sam. B. Goodrich
[Case 359, Paper 3]
United States of America! Territory of Michigan J
IN THE SUPREME COURT OF THE SAID TERRITORY, OF THE TERM OF SEPTEMBER ONE THOUSAND EIGHT HUNDRED AND ELEVEN.
The jurors of the United States, in and for the body of the Territory of Michigan upon their oaths present that Reuben Rice, late of the District of Detroit in the said Territory of Michigan, on the nineteenth day of August in the present year of our Lord one thousand eight hundred eleven, with force and arms at Detroit aforesaid in the Territory aforesaid, and within the jurisdiction of this court, did utter and publish as genuine and true, a certain false forged and counterfeited paper writing, partly printed, and partly written purporting to be a true and genuine Bank note of the Bank of Columbia, the tenor of which said false forged and counterfeited, *364paper writing partly written and partly printed, and purporting to be a true and genuine Bank note, of the Bank of Columbia, is as follows,
u 5



with intention to defraud one Samuel B. Goodrich, then and there being; he the said John Bailey at the time of uttering the said false forged and counterfeited paper writing partly printed and partly written, purporting to be a true and genuine Bank note of the Bank of Columbia aforesaid, then and there well knowing the same to be false, forged and counterfeited, against the peace and dignity of the United States of America and of the Territory of Michigan Harris H. Hickman
Atty Genr1
Bill of Indictment against William M. Scott for illegaly joining persons in marriage



Witnesses
John G. Dodemead, Junr
*365[Case 361, Paper 1]
United States of America Territory of Michigan TO WIT
IN THE SUPREME COURT OF THE SAID TERRITORY OF THE TERM OF SEPTEMBER ONE THOUSAND EIGHT HUNDRED AND ELEVEN.
The Grand jurors of the United States, for the body of the Territory of Michigan, upon their oaths present, that William McDowell Scott, Register of the District of Erie, in the said Territory of Michigan, on the fourth day of July in the year of our Lord One thousand eight hundred and eleven, at the District of Erie aforesaid in the Territory aforesaid, and within the jurisdiction of this Court, with force and arms, did join in marriage John G. Dodemead Junr and Selina Thomas, he the said John G. Dodemead, being at the time of the said Marriage under the age of twenty one years, and not having been theretofore married, and the consent of the father or guardian of the said John G. Dodemead not having been given for the said marriage, either personally or by certificate, against the form of the Statute in such case made and provided and against the peace and dignity of the United States of America, and of this Territory. Harris H. Hickman
Atty Genr1

[In the handwriting of George McDougall]


[In the handwriting of Harris H. Hickman]


[In the handwriting of Harris H. Hickman]